In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00182-CV

THOMAS SATTERTHWAITE JR. AND              §    On Appeal from
JESSICA SHAW, Appellants
                                          §    County Court at Law No. 2

V.                                        §    of Denton County (CV-2020-00263-JP)

FIRST BANK D/B/A FIRST BANK               §    July 30, 2020
MORTGAGE AND ITS SUCCESSORS AND
ASSIGNS, Appellee                         §    Opinion by Justice Gabriel

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel